286 S.W.3d 270 (2009)
Kathleen M. DERMAN, Appellant,
v.
Richard J. DERMAN, Respondent.
No. WD 69722.
Missouri Court of Appeals, Western District.
June 16, 2009.
Rehearing Denied July 28, 2009.
John R. Shank, Jr., Kansas City, MO, for Appellant.
William L. Hall, David P. Kimminau, Independence, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Kathleen Derman appeals from the judgment of the circuit court dissolving her marriage to Richard Derman. We affirm. Rule 84.16(b).